DISMISS; and Opinion Filed November 7, 2016.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01137-CR

                              ANGELA MARIE DODD, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82226-2015

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                   Opinion by Justice Brown
       Angela Marie Dodd was convicted of unauthorized use of a vehicle and sentenced to two

years in state jail, probated for four years. She then appealed her conviction to this Court.

Because the record did not reflect a timely notice of appeal, we directed appellant and the State

to file letter briefs regarding our jurisdiction over the appeal. To date, neither has responded.

       The record reflects the trial court’s judgment was entered August 10, 2016. No motion

for new trial was filed; therefore, appellant’s notice of appeal was due September 9, 2016. See

TEX. R. APP. P. 26.2(a)(1). Appellant filed her notice of appeal in the trial court on September

20, 2016, after the thirty-day period contemplated by rule 26.2(a)(1) but within the fifteen-day

“grace period” provided by rule 26.3. See TEX. R. APP. P. 26.3. However, appellant did not file

a motion to extend time to file the notice of appeal in this Court; rather, she filed her motion in

the trial court. See TEX. R. APP. P. 26.3(b). If a notice of appeal is filed within the fifteen-day
period provided by rule 26.3 but an extension motion is not filed with this Court, we lack

jurisdiction to “dispose of the purported appeal in any manner other than by dismissing it for lack

of jurisdiction.” Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd v. State, 971
S.W.2d 603, 605 (Tex. App. —Dallas 1998, no pet.). Because appellant failed to file her

extension motion with this Court, we must dismiss this appeal for want of jurisdiction.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

161137F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ANGELA MARIE DODD, Appellant                        On Appeal from the 296th Judicial District
                                                    Court, Collin County, Texas
No. 05-16-01137-CR         V.                       Trial Court Cause No. 296-82226-2015.
                                                    Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                        Justice Wright and Justice Fillmore
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for lack of
jurisdiction.


Judgment entered this 7th day of November, 2016.




                                              –3–